      Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 1 of 47



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


ROBERT EDGAR, Individually and On Behalf     Case No. 4:17-CV-1372
of All Others Similarly Situated,

Plaintiff,

v.

ANADARKO PETROLEUM CORPORATION,
R. A. WALKER, and ROBERT G. GWIN,

Defendants


                    PLAINTIFF’S MEMORANDUM OF LAW
             IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
              THE SECOND AMENDED CLASS ACTION COMPLAINT
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 2 of 47



                                                       TABLE OF CONTENTS


I.      INTRODUCTION.............................................................................................................. 8
II. NATURE AND STAGE OF PROCEEDINGS.............................................................. 10
III.         STATEMENT OF THE ISSUES ................................................................................ 11
IV.          SUMMARY OF ARGUMENT ................................................................................... 11
V. FACTS .............................................................................................................................. 11
     A. The DJ Basin and Wattenberg Field Were Vital to Anadarko ....................................... 11
     B. Anadarko’s Dangerous Operations Imperiled Coloradans............................................. 13
     C. The Firestone Well Explodes, Killing Two ................................................................... 15
     D. The Revelation of Anadarko’s Unsafe and Unlawful Practices Damages Investors ..... 16
VI.          ARGUMENT ................................................................................................................ 17
     A. The Complaint Adequately Pleads That Defendants Recklessly Violated Colorado
        Rules and Regulations .................................................................................................... 17
        1.        The Court has Held that Defendants’ Statements of Legal Compliance are Actionable
                  .................................................................................................................................... 18
        2.        The Complaint Adequately Pleads that Defendants Recklessly Ignored that Anadarko
                  Violated Commission Rules and Regulations ............................................................ 19
             a.      The Complaint Adequately Pleads that Defendants Recklessly Ignored that
                     Anadarko Violated Commission Rules 1103.......................................................... 22
             b.      The Complaint Adequately Pleads that Defendants Recklessly Ignored that
                     Anadarko Violated Commission Rules 1101 e. ...................................................... 23
             c.      The Complaint Adequately Pleads that Defendants Recklessly Ignored that
                     Anadarko Violated Commission Rules 1101 a. and 1102 d. .................................. 25
             d.      The Complaint Adequately Pleads that Defendants Ignored that Anadarko
                     Recklessly Violated Commission Rule 1102 a.(2) ................................................. 32
        3.        Defendants Had a Motive to Commit Fraud .............................................................. 34
        4.        Defendants Boilerplate Cautionary Statements Do Not Immunize Their False
                  Statements of Present and Past Fact from Liability.................................................... 35
     B. Defendants Misleadingly Stated they Believed Anadarko Complied with Environmental
        Regulations ..................................................................................................................... 38
     C. Anadarko’s Statements in the Underwriting Agreement that it Complied With All
        Regulations Are Actionable ........................................................................................... 39


                                                                           2
  Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 3 of 47



  D. Defendants’ Statement That the Operating Center “Provides Real-Time Monitoring
     Capabilities for 6,800+ Wells” Is Actionable ................................................................ 41
       1.      The Statement is Misleading ...................................................................................... 41
       2.      Christiansen “Made” the Statements in the Operations Factsheet and His Scienter Can
               Be Imputed to Anadarko............................................................................................. 43
       3.      Christiansen Made the Statement With Scienter ........................................................ 43
  E. The Complaint Adequately Alleges a Section 20(A) Claim .......................................... 44
VII.        CONCLUSION ............................................................................................................. 45




                                                                  3
       Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 4 of 47



                                                TABLE OF AUTHORITIES
                                                                                                                                   Page(s)

Cases

ABC Arbitrage Plaintiffs Grp. v. Tchuruk,
  291 F.3d 336 (5th Cir. 2002) ..................................................................................................... 27

Abrams v. Baker Hughes Inc.,
  292 F.3d 424 (5th Cir. 2002) ..................................................................................................... 27

Barrie v. Intervoice-Brite, Inc.,
  397 F.3d 249 (5th Cir. 2005) ..................................................................................................... 16

Coleman v. Dretke,
  409 F.3d 665 (5th Cir. 2005) ..................................................................................................... 23

Collmer v. U.S. Liquids, Inc.,
 268 F. Supp. 2d 718 (S.D. Tex. 2001) ...................................................................................... 33

Cosmas v. Hassett,
 886 F.2d 8 (2d Cir. 1989) .................................................................................................... 18, 19

Glazer Capital Mgmt., LP v. Magistri,
  549 F.3d 736 (9th Cir. 2008) ..................................................................................................... 37

In re Anadarko Petroleum Corp. Class Action Litig.,
  957 F. Supp. 2d 806 (S.D. Tex. 2013) ................................................................................ 18, 19

In re BP p.l.c. Sec. Litig.,
  843 F. Supp. 2d 712 (S.D. Tex. 2012) ................................................................................ 19, 34

In re BP p.l.c. Securities Litigation,
  922 F. Supp. 2d ......................................................................................................................... 41

In re Campbell Soup Co. Sec. Litig.,
  145 F. Supp. 2d 574 (D.N.J. 2001) ..................................................................................... 28, 29

In re Computer Scis. Corp. Sec. Litig.,
  890 F. Supp. 2d 650 (E.D. Va. 2012) ........................................................................................ 22



                                                                      4
       Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 5 of 47



In re Fleming Companies Inc. Sec. & Derivative Litig.,
  No. CIVA503MD1530TJW, 2004 WL 5278716 (E.D. Tex. June 16, 2004) ........................... 27

In re LDK Solar Sec. Litig.,
  584 F. Supp. 2d 1230 (N.D. Cal. 2008) .................................................................................... 26

In re Mylan N.V. Sec. Litig.,
  No. 16-CV-7926 (JPO), 2018 WL 1595985 (S.D.N.Y. Mar. 28, 2018) ................................... 18

In re Plains All Am. Pipeline, L.P. Sec. Litig.,
  245 F. Supp. 3d 870 (S.D. Tex. 2017) ...................................................................................... 27

In re Plains All Am. Pipeline, L.P. Sec. Litig.,
  307 F. Supp. 3d 583 (S.D. Tex. 2018) .................................................................... 22, 25, 37, 39

In re Quality Systems, Inc. Sec. Litig.,
  865 F.3d 1130 (9th Cir. 2017) ................................................................................................... 34

In re Sec. Litig. BMC Software, Inc.,
  183 F. Supp. 2d 860 (S.D. Tex. 2001) ...................................................................................... 34

In re Washington Mut., Inc. Sec., Derivative & ERISA Litig.,
  694 F. Supp. 2d 1192 (W.D. Wash. 2009) .......................................................................... 25, 26

In San Leandro Emergency Med. Grp. Profit Sharing Plan v. Philip Morris Companies, Inc.,
  75 F.3d 801 (2d Cir. 1996) ........................................................................................................ 36

Institutional Inv'rs Grp. v. Avaya, Inc.,
  564 F.3d 242 (3d Cir. 2009) ................................................................................................ 17, 19

Khoja v. Orexigen Therapeutics, Inc.,
 899 F.3d 988 (9th Cir. 2018) ..................................................................................................... 30

Krim v. BancTexas Grp., Inc.,
  989 F.2d 1435 (5th Cir. 1993) ................................................................................................... 36

Lormand v. US Unwired, Inc.,
  565 F.3d 228 (5th Cir. 2009) ................................................................................... 16, 17, 35, 40




                                                                   5
       Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 6 of 47



Maguire Fin., LP v. PowerSecure Int'l, Inc.,
 876 F.3d 541 (4th Cir. 2017) ......................................................................................... 19, 20, 22

Meyer v. Jinkosolar Holdings Co.,
 761 F.3d 245 (2d Cir. 2014) ................................................................................................ 34, 35

Nathenson v. Zonagen Inc.,
  267 F.3d 400 (5th Cir. 2001) ............................................................................................... 15, 16

Nibur v. SandRidge Mississippian Tr. I,
  No. CIV-15-634-M, 2017 WL 3996421 (W.D. Okla. Sept. 11, 2017) ............................... 25, 27

Novak v. Kasaks,
 216 F.3d 300 (2d Cir. 2000) ................................................................................................ 17, 18

Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund,
 135 S. Ct. 1318 (2015) ........................................................................................................ 36, 37

Owens v. Jastrow,
 789 F.3d 529 (5th Cir. 2015) ..................................................................................................... 32

Quicksilver Res., Inc. v. Eagle Drilling, LLC,
 No. CIV.A. H-08-868, 2008 WL 3165745 (S.D. Tex. Aug. 4, 2008) ...................................... 17

Ramirez v. Exxon Mobil Corp.,
  No. 3:16-CV-3111-K, 2018 WL 3862083 (N.D. Tex. Aug. 14, 2018) ..................................... 33

Rittgers v. United States,
  131 F. Supp. 3d 644 (S.D. Tex. 2015) ...................................................................................... 17

Rolf v. Blyth, Eastman Dillon & Co., Inc.,
  570 F.2d. 38 (2d Cir. 1978) ....................................................................................................... 17

S.E.C. v. Evolution Capital Advisors, LLC,
  866 F. Supp. 2d 661 (S.D. Tex. 2011) ...................................................................................... 42

Southland Sec. Corp. v. INSpire Ins. Sols., Inc.,
  365 F.3d 353 (5th Cir. 2004) ..................................................................................................... 38




                                                                   6
       Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 7 of 47



Stephens v. Uranium Energy Corp., Civil Action,
  No. H-15-1862, 2016 WL 3855860 (S.D. Tex. July 15, 2016)................................................. 15

Stone v. Life Partners Holdings, Inc.,
  26 F. Supp. 3d 575 (W.D. Tex. 2014) ........................................................................... 15, 23, 27

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
  551 U.S. 308 (2007) ................................................................................................ 15, 16, 26, 27

United States v. Meyer,
 733 F.2d 362 (5th Cir. 1984) ..................................................................................................... 42

Villella v. Chem. & Mining Co. of Chile Inc.,
  No. 15 CIV. 2106 (ER), 2017 WL 1169629 (S.D.N.Y. Mar. 28, 2017) ................................... 37

Wolfe v. Aspenbio Pharma, Inc.,
 587 F. App'x 493 (10th Cir. 2014) ............................................................................................ 19

Young v. Well Fargo Bank, N.A.,
  No. 3:15-CV-2289-L, 2017 WL 3722148 (N.D. Tx. August 29, 2017) ............................. 23, 24

Statutes

Colo. Rev. Stat. § 9-1.5-105(3) ................................................................................... 23, 24, 27, 29

Colo. Rev. Stat. § 9-1.5-105(d) ..................................................................................................... 24

Colo. Rev. Stat. §9-1.5-101, C.R.S ............................................................................................... 28




                                                                   7
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 8 of 47



I.         INTRODUCTION

           On April 17, 2017, a house in Colorado near Anadarko Petroleum Corp.’s (“Anadarko” or

“Company”) abandoned “Firestone Well” exploded, killing and maiming its occupants. As

investors learned that Anadarko had caused the Firestone Well explosion and that it operated a

host of Colorado wells unsafely, investors bid the price of Anadarko stock down by over 12% on

relatively enormous trading volume. As a direct and proximate result of Defendants’ fraud,

Plaintiffs and the Class suffered damages.

           This Court has already held as actionably false Defendants’ 1 Class Period 2 statements that

the Company “operates its global onshore and offshore operations in compliance with the

applicable laws and associated regulations.” Op.29. 3 That is, Plaintiff has “sufficiently alleged that

Anadarko was not in compliance with all laws and regulations.” Id. The Court dismissed the

complaint, however, for Plaintiff’s failure adequately to plead that either Defendant Walker or

Defendant McBride acted with requisite fraudulent intent.

           The Second Amended Class Action Complaint 4 sufficiently pleads Defendants’ scienter,

including additional allegations supporting a strong inference that Defendants Walker and

McBride acted with fraudulent intent. Indeed, during the Class Period, the Complaint now alleges,

Defendants knew that Anadarko did not know the location of 10% of its Colorado wells’ flowlines.

Defendants attended biannual meetings during which desperate heads of local operations


1
  “Defendants” are Anadarko, Defendant R.A. Walker (“Walker”), Anadarko’s Chief Executive Officer since May
15, 2012, ¶37, Defendant David J. McBride (“McBride”), Anadarko’s Vice President of Health, Safety & Environment
from May 2013 through July 2018, ¶38, and Defendant John M. Christiansen (“Christiansen”), Anadarko’s Vice
President – Corporate Communications since October 2015. ¶39.
2
    The Class Period is February 8, 2016 through May 2, 2017, both dates included.
3
  Plaintiff refers to this Court’s Order Granting Motion to Dismiss, without Prejudice, Dkt. # 53, as “Opinion” and
cites to it as “Op.__.”
4
  Plaintiffs refer to the Second Amended Class Action Complaint, Dkt. # 57, as “Complaint” and cite to it as “¶__.”
Plaintiff cites to Defendants’ Motion to Dismiss the Second Amended Class Action Complaint as “Memo. __.”

                                                          8
      Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 9 of 47



(“Production Superintendents”) informed them of material safety issues, and implored them to

provide more money to ensure the safety of Anadarko’s Colorado operations. The Production

Superintendents’ repeated pleas for additional, critical funds to address the known safety concerns

were denied. Then, in March 2016, ignoring the safety concerns of which Production

Superintendents made them aware, Defendants actually cut the funds available for remediation

and monitoring. Still further, Defendants knew that Colorado law required operators and owners

to test all flowlines annually. Defendants also knew, however, that Anadarko’s pressure-tested

only 10% of its flowlines annually. Notwithstanding what they knew, throughout the Class Period,

Defendants reassured investors that they monitored all of their Colorado wells and that they

complied with all laws and regulations.

         Had Anadarko actually inventoried its wells’ flowlines, as several Colorado rules and

regulations required, it would have known that one of the Firestone Well’s flowlines had been

severed and was leaking methane. Had it conducted Commission5-required annual pressure tests,

it would have found the leak. The Firestone Well exploded because Anadarko violated

Commission rules and regulations.

         In their second motion to dismiss, notwithstanding high-profile, public state guidance

about registering, monitoring flowlines, and pressure testing flowlines, Defendants assert that they

did not know of Colorado’s applicable safety and monitoring rules and that even if they did, they

did not violate them. Given the importance of the Company’s Colorado operations, their duty to

know and comply with applicable regulations, and their attendance at biannual meetings with

supervisors on the ground at which Defendants Walker and McBride learned of problems and



5
  “Commission” refers to the Colorado Oil & Gas Conservation Commission. The Commission “foster[s] the
responsible development of Colorado's oil and gas natural resources in a manner consistent with the protection of
public health, safety, and welfare, including the environment and wildlife resources.” https://cogcc.state.co.us/#/home.

                                                           9
      Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 10 of 47



violations, the Complaint now adequately alleges that Defendants at least recklessly disregarded

the falsity of their public statements about legal compliance in Colorado. Plaintiff need not show

that Defendants knew of the specific regulations Anadarko violated in Colorado. Before they

advised investors, without qualifications, that Anadarko complied with all laws and regulations

that governed its operations, Defendants had an obligation to determine whether the unsafe

operations they were aware of also violated Colorado law. Thus, the Court should deny

Defendants’ Motion to Dismiss.

II.     NATURE AND STAGE OF PROCEEDINGS

        This is a class action, alleging that Defendants violated Sections 10(b) and 20(a) of the

Securities Exchange act of 1934 (“Exchange Act”) and Rule 10b-5 promulgated thereunder. On

June 19, 2018, the Court dismissed Plaintiff’s First Amended Complaint, with leave to amend, for

failing to adequately allege that Defendants knew or were reckless in not knowing that Anadarko

violated Colorado law when they told investors that Anadarko complied with all laws and

regulations to which it was subject. Op.27-30. On August 3, Plaintiff filed the Complaint. The

Complaint adds allegations that Colorado employees told Defendants that Anadarko violated

Commission rules and regulations at meetings taking place before the Class Period. The Complaint

also alleges that Defendant McBride personally directed the approval of and reviewed Standard

Operating Procedures, establishing as Anadarko’s standard procedure a regime of pressure-tests

that expressly conflicted with Colorado Rules and Regulations. Finally, the Complaint alleges that

Defendant Christiansen approved a fact sheet boasting that Anadarko remotely monitored all of its

wells, though he knew it could not monitor more than 750 old, decrepit wells. The Complaint thus

adds sufficient allegations indicating that Defendants knew or recklessly disregarded that

Anadarko violated Colorado law even as they told investors they complied.



                                               10
       Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 11 of 47



III.     STATEMENT OF THE ISSUES


        1. Because the Court held that Defendants’ statements of legal compliance were actionably
false, does the Complaint adequately allege Defendants’ scienter with respect to those statements?

        2. Based on the new allegations, does the Complaint adequately plead falsity and scienter
for the remaining statements the Complaint alleges as actionable?

        3. Because the Complaint adequately pleads a cause of action for violation of Section 10(b)
of the Exchange Act and Rule 10b-5, does it adequately plead a claim for control person liability
under Section 20(a) of the Exchange Act?

IV.      SUMMARY OF ARGUMENT

         The Court held that the first complaint adequately pleaded the material falsity of

Defendants’ two statements that Anadarko was “in compliance with the applicable laws and

associated regulations.” Op.28-29. The Complaint includes new allegations, including descriptions

of PowerPoint presentations and Weekly Operating Reports in which Production Superintendents

at Anadarko’s Colorado operations conveyed material, dangerous operating conditions on a

regular basis to Defendants Walker and McBride. As such, Defendants knew or were reckless in

not knowing of the underlying conditions that constituted material violations of Commission rules

and Colorado law, rendering false Anadarko’s statements that it was in compliance with those laws

and regulations. For the following reasons, therefore, this Court should deny Defendants’ Motion

to Dismiss.

V.       FACTS

         A.    The DJ Basin and Wattenberg Field Were Vital to Anadarko

         Anadarko is a publicly traded oil and gas exploration and production company. ¶36.

Anadarko consistently touted to investors that its most critical assets were the “three Ds”—

Deepwater Gulf of Mexico, the Delaware Basin, and Colorado’s Denver-Julesburg (“DJ”) Basin.

¶70. The largest and most profitable of these was the DJ Basin and, within that, its Wattenberg


                                                11
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 12 of 47



Field. ¶80. In 2013, the Wattenberg Field alone accounted for 17.6% of Anadarko’s worldwide oil

production and 10.5% of its worldwide natural gas production. By 2015, those proportions rose to

30.1% and 20.7%, respectively. ¶76. Anadarko’s DJ Basin operations were also very profitable.

Because Anadarko owned much of its DJ Basin acreage outright, its leases were at rock-bottom

prices, and it had substantial infrastructure in place. ¶77. Anadarko would earn a profit on its DJ

Basin operations unless the price of oil fell below $30/barrel, or 40% below existing prices. ¶78.

As a result, in 2015, Anadarko’s production costs were $7.64/BOE 6 in the DJ Basin, a discount to

Anadarko’s worldwide costs of $8.31/BOE. Id.

           Developing the DJ Basin was central to Anadarko’s business plans. In September 2015,

Anadarko explained that it would focus its onshore activity “primarily” in the Wattenberg Field

because it would earn high returns even if oil prices were low. ¶80. In June 2016, the Company

claimed that the DJ Basin “is . . . in our opinion the most attractive basin in North America from

an economic standpoint for Anadarko,” adding that the “economics are phenomenal.” Id.

           Anadarko increased its focus on the DJ Basin during the Class Period. In November 2016,

Anadarko noted that it already had five rigs drilling horizontal wells in the DJ Basin, and would

add even more rigs the next year unless oil prices fell. ¶81. Indeed, Anadarko boasted that it had

identified 4,000 locations to drill horizontal wells in the DJ Basin. ¶82. Anadarko was the largest

operator in the DJ Basin, operating slightly less than a quarter of all wells there. ¶¶72, 76.

Defendants knew that Anadarko could not continue to operate in Colorado if Coloradans believed

Anadarko put their health and safety at risk. Indeed, according to the Company’s director of

engagement and strategy for the Rockies Region (“FE1”) 7, in 2013-2015, Anadarko spent a total


6
    “BOE” is a barrel of oil equivalent.
7
 FE1 joined Anadarko as its regional director of government relations in August 2007 and was promoted to his role
as director of engagement and strategy for the Rockies Region in March 2015.

                                                       12
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 13 of 47



of $50 million on public relations in Colorado, alone. ¶237. As FE1 told The Colorado

Independent, Anadarko used this money and “time and energy [] and reputations of people like me

purchasing a social license to operate in Colorado.” ¶240.

       B.      Anadarko’s Dangerous Operations Imperiled Coloradans

       According to Defendant Christiansen, Anadarko’s strategy was to ignore safety and

compliance and instead use public relations executive to “shovel shit and clean up the messes” that

its compliance failures caused. ¶20. Anadarko stood out from other operators in Colorado because

its “tightwads in corporate couldn’t give a shit about the guys who worked on [its] wells or the

people who lived near them.” ¶142. Compliance and safety were not “a priority,” funding for them

was “precarious,” and Defendants ignored even senior executives like FE1 who raised compliance

and safety failures. ¶143.

       In October 2013, Anadarko acquired 1,550 aging wells in southwest Weld County, just

north of Denver (“Old Wells”). ¶91. The Old Wells were drilled no later than the 1980s, when

Weld County was rural and sparsely populated. Id. Since then, Weld County’s population had

more than doubled, with most of the growth occurring right alongside the Old Wells. ¶93. While

the Commission prohibited drilling wells close to houses, it did not prohibit developers from

building houses close to wells. ¶95. Thus, many of the Old Wells, including the Firestone Well,

were in residential areas or close to schools. ¶94.

       Defendants knew that the Old Wells did not comply with Commission rules and regulations

and yet did nothing to remediate the material violations. According to FE1, high-ranking

management frequently discussed the danger from the underlying conditions of the Old Wells, and

Defendant Walker was aware of them. ¶100. In fact, Anadarko’s Colorado staff in the Company’s

Health, Safety & Environment Division (“HSE Division”) compiled an Excel spreadsheet ranking



                                                 13
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 14 of 47



the risky and problematic wells acquired in the Land Swap, which listed up to several hundred

wells (“Dangerous Well Spreadsheet”). ¶101.

       Defendant McBride prepared a budget in the low tens of millions of dollars to repair or to

plug and abandon certain of the Old Wells. ¶106. McBride then presented the budget to Anadarko’s

Executive Committee, which Walker led, and which approved the budget before September 2014.

Id. McBride also oversaw the spending of the remediation budget. ¶107. Though they prepared a

budget to remediate the Old Wells, Defendants knew that Anadarko spent and accomplished little

to remediate the Old Wells. After oil prices collapsed in early 2015, Anadarko’s Executive

Committee slashed its remediation budget. ¶108. Compounding the funding problem, by

November 2016 Anadarko slashed its Colorado workforce from 1,500 to 1,100 employees. ¶113.

After these layoffs Anadarko fielded insufficient staff to remediate the Old Wells and to render

them compliant with Commission Rules and Regulations. ¶115. Anadarko assigned only a single

employee to monitor the safety of its flow lines in the Wattenberg Field, ignoring industry

standards that called for 12-20 safety inspectors. ¶16.

       Although the HSE Division compiled the Dangerous Wells Spreadsheet, the Field

Operations Division determined when to remediate. ¶123. Choosing profits over community and

environmental safety, however, the Field Operations Division ignored safety and environmental

violations, remediating wells on the basis of which produced the most oil or which could slow

down Anadarko’s new well drilling schedule if not fixed, and not on the basis of health and safety

risks. ¶¶124, 125, 127.

       Anadarko convened several meetings of its senior Colorado-based staff, including FE1,

Craig Walters, Anadarko Vice President, DJ Basin, and three or four others, specifically to discuss

how prioritizing remediation funds to support drilling as opposed to preventing environment,



                                                 14
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 15 of 47



safety, and health hazards could lead to disaster. ¶111. FE1 attended regularly-scheduled Colorado

team leadership meetings at which at least eight other Anadarko executives discussed the

Company’s prioritizing profits over environmental and community safety. ¶112.

         Throughout the Class Period, “pumpers,” the Anadarko contractors who inspected

Anadarko’s wells were unskilled, junior, poorly paid, and so overworked that they had only about

five minutes to inspect each well. ¶¶130-31. All the pumpers had time to do was to see if anything

was visibly wrong, listen to whether there were any worrying noises, and sniff for unusual smells,

which would not detect odorless methane or natural gas leaks. ¶¶131-32. The pumpers were so

overworked that they simply forgot about 3-5% of Anadarko’s Colorado wells, or several hundred

wells. ¶131. And Anadarko could not count on residents to identify any problems, either, as they

were not equipped or trained to do so. Instead, residents only ever raised three problems – sounds,

smells, and traffic. ¶133. Anadarko’s Colorado operations lacked the guardrails that Commission

rules and regulations require to ensure that leaks would be detected.

         C.       The Firestone Well Explodes, Killing Two

         In January 2017, Anadarko turned on the Firestone Well, an Old Well, in order to maintain

its lease. 8 Following peculiar readings, Anadarko employees analyzed the well, and found that the

data did not “lin[e] up.” ¶196. The Firestone Well did not have a compressor which would dispose

of methane. Thus, when Anadarko turned it on, it should have emitted methane, but Anadarko did

not detect any methane. Id.




8
  Anadarko leased 60% of the land on which it conducted its Wattenberg operations. According to FE1, the lease terms
generally included a provision requiring Anadarko to actually operate the wells in order to maintain its lease. If
Anadarko lost a lease, it would have to renegotiate it with the owner of the mineral rights. ¶102. The leases were
signed decades earlier when there was significantly less interest in the Wattenberg Field. Therefore, Anadarko’s terms
were far more advantageous than what Anadarko would be able to secure in a renegotiation. Id.

                                                         15
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 16 of 47



       Anadarko did not shut off the well when it received these disturbing results. Instead, three

months later, Anadarko sent two crews to the Firestone Well to inspect it. ¶197. These crews, too,

could not determine why the results showed no methane emissions. Id. Despite the obvious safety

hazards such results presented, Anadarko kept the well open to maintain its lease.

       On April 17, 2017, a house located approximately 200 feet away from the Firestone Well

exploded, killing Mark Martinez and his brother-in-law, Joseph Irwin III. ¶200. Erin Martinez, Mr.

Martinez’ wife, suffered severe injuries, and she and their son were hospitalized. Mrs. Martinez

stayed in the hospital for a month and a half. Id.

       D.      The Revelation of Anadarko’s Unsafe and Unlawful Practices
               Damages Investors

       On April 26, 2017 after close of trading, Anadarko announced that it had operated the

Firestone Well and that authorities were investigating whether the explosion was linked to the

well. ¶201. Anadarko further announced that it would shut down 3,000 vertical wells in the DJ

Basin, or all of the wells of the same vintage that it operated. Id. On April 27, 2017, Anadarko’s

stock price fell from its previous close of $59.86/share by $2.84/share to close at $47.12/share,

down 4.7%. ¶202.

       Within two weeks of the Firestone Explosion, Anadarko decided that 350 of its Colorado

wells were so far from complying with the Commission’s rules that it would cost more to bring

them into compliance than Anadarko could earn from them. ¶203.

       On May 2, 2017, after close of trading, the Frederick-Firestone fire department announced

that a 1-inch return line connected to the Anadarko-operated Firestone Well had been abandoned

but not disconnected from the wellhead and sealed, in violation of Commission Rule 1103. ¶204.

That same day Colorado Governor John Hickenlooper issued a notice to oil and gas operators

ordering inspections and tests of all active and abandoned oil and gas lines within 1,000 feet of


                                                 16
      Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 17 of 47



occupied buildings. ¶205. The notice also reminded operators that Commission Rule 1103 required

that abandoned flowlines be cut and sealed. 9 ¶205. On May 3, 2017, Anadarko’s stock price fell

from its previous closing price of $56.15 to close at $51.83, or 7.7%, damaging investors. ¶206.

         On June 30, 2017, Anadarko announced that in response to the notice, it cut and sealed

more than 2,400 abandoned flowlines located within 1,000 feet of buildings. These flowlines

violated Rule 1103, which requires that all abandoned flowlines be cut and sealed. ¶138. Anadarko

also disconnected, plugged, and abandoned 3,600 1-inch return lines associated with its vertical

wells. Id.

         According to FE1, after the Firestone Explosion revealed Anadarko’s dangerous practices,

Anadarko “do[esn’t] have the standing to say we deserve that social license [to operate]. That bank

account is largely dry.” ¶241.

VI.      ARGUMENT

         A.       The Complaint Adequately Pleads That Defendants Recklessly
                  Violated Colorado Rules and Regulations

         The Court will take all well-pleaded facts as true, drawing all reasonable inferences in

Plaintiff’s favor. Stephens v. Uranium Energy Corp., Civil Action No. H-15-1862, 2016 WL

3855860 *11 (S.D. Tex. July 15, 2016) (Rosenthal, J.) (citing Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 322 (2007)). With respect to the scienter allegations, 10 the Court will



9
 Also on May 2, 2017, Anadarko published a statement attributed to its CEO Walker that “[o]ur thoughts and prayers
remain with the Martinez and Irwin families as they continue to mourn the loss of their loved ones,” adding that “[t]he
safety of our employees and the people who live and work in the communities in which we operate is our number one
priority.” ¶207. At the next Anadarko town hall meeting, Defendant Holly did not mention the Firestone explosion.
Discussion of the Firestone explosion only arose when Defendant Walker mentioned that Anadarko was “not too
concerned with it,” causing several Anadarko employees to walk out of the meeting in disgust. ¶208.
10
   To plead scienter, the Complaint need not establish actual knowledge. “Rather, conduct that is severely reckless
satisfies the scienter requirement under section 10(b).” Stone v. Life Partners Holdings, Inc., 26 F. Supp. 3d 575, 599
(W.D. Tex. 2014) (citing Nathenson v. Zonagen Inc., 267 F.3d 400, 408 (5th Cir. 2001) (defining recklessness as
“extreme departure from the standards of ordinary care, and that present a danger of misleading buyers or sellers which
is either known to the defendant or is so obvious that the defendant must have been aware of it.”)).

                                                         17
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 18 of 47



consider plausible inferences supporting and opposing an inference of scienter, id. (citing Tellabs,

551 U.S. at 323), evaluating the Complaint’s allegations holistically. Id. (citing Barrie v.

Intervoice-Brite, Inc., 397 F.3d 249, 260 (5th Cir. 2005)). A strong inference of scienter “need not

be irrefutable, i.e., of the ‘smoking-gun’ genre, or even the most plausible of competing

inferences.” Id. (citing Tellabs, 551 U.S. at 324) (quotation marks omitted). Rather, the Court will

deny Defendants’ motion if the inference of Defendants’ scienter from the Complaint allegations

is “cogent and at least as compelling as any opposing inference one could draw from the facts

alleged.” Id. (citing Tellabs, 551 U.S. at 324); see also Lormand v. US Unwired, Inc., 565 F.3d

228, 266 n.33 (5th Cir. 2009). (“A tie favors the plaintiff”).

           Because the Complaint adds adequate allegations, supporting that Defendants Walker and

McBride knew or were severely reckless in not knowing that Anadarko’s Colorado operations

were materially unsafe and were, therefore, non-compliant with Colorado rules and regulations,

this Court will deny Defendants’ Motions to Dismiss.

                    1.       The Court has Held that Defendants’ Statements of Legal Compliance
                             are Actionable

           This Court held as actionably false statements in Anadarko’s 2015 and 2016 Safety Reports

that Defendants Walker and McBride signed, asserting that “Anadarko operates its global onshore

and offshore operations in compliance with the applicable laws and associated regulations.”

Op.30. 11 The Court found that these statements are “specific, [] not limited, and [] not []

opinion[s],” and further that Defendants failed to include “qualifying language.” Op.28. The Court

further found with respect to these statements of compliance that Plaintiff had “sufficiently alleged

that Anadarko was not in compliance with all laws and regulations.” Id. Thus, finding material




11
     The actionably false statements about legal compliance appear at ¶¶229, 235.

                                                          18
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 19 of 47



falsity, the Court held that Defendants’ statements of compliance were “actionable

misstatement[s], . . . that a reasonable investor would consider important in making an investment

decision.” Id.

       The Court’s holding is the law of the case. Quicksilver Res., Inc. v. Eagle Drilling, LLC,

No. CIV.A. H-08-868, 2008 WL 3165745, at *5 (S.D. Tex. Aug. 4, 2008) (internal quotations

omitted) (absent “extraordinary circumstances” like a “clearly erroneous” ruling, courts avoid

rehearing issues they have already decided); see also Rittgers v. United States, 131 F. Supp. 3d

644, 648 n.1 (S.D. Tex. 2015) (similar). As the Court’s holding is neither clearly erroneous nor

manifestly unjust, it should reaffirm its holding with respect to the Complaint’s pleading of

material falsity. The Court’s ruling is not clearly erroneous because it based its holding of material

falsity on the existence of Defendants’ admission that Anadarko was not compliant with Rule

1103, “at least.” Op.28 (emphasis added). Because the Complaint adequately pleads that

Defendants recklessly violated Commission rules and regulations, therefore, the Court should deny

Defendants’ motion to dismiss.

                 2.    The Complaint Adequately Pleads that Defendants Recklessly
                       Ignored that Anadarko Violated Commission Rules and Regulations

       Defendants claim that the Complaint insufficiently alleges that they knew the precise

Colorado laws Anadarko systematically violated. Even if true, when Defendants stated

unreservedly that Anadarko complied with all the laws and regulations, at best, they “failed to []

check information that they had a duty to monitor.” Novak v. Kasaks, 216 F.3d 300, 308 (2d Cir.

2000). Under this standard, courts have found scienter adequately stated when defendants made

representations without checking whether they were true. Id. at 309 (citing Rolf v. Blyth, Eastman

Dillon & Co., Inc., 570 F.2d. 38, 47 (2d Cir. 1978); Institutional Inv'rs Grp. v. Avaya, Inc., 564

F.3d 242, 270 (3d Cir. 2009). Indeed, allegations supporting that a defendant made a statement


                                                 19
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 20 of 47



without knowing whether it was true suffice to allege recklessness adequately. In re Anadarko

Petroleum Corp. Class Action Litig., 957 F. Supp. 2d 806, 835 (S.D. Tex. 2013) (Ellison, J.).

       Defendants knew all the facts constituting material violations of Colorado rules and

regulations governing Anadarko’s operations. Defendants knew Colorado was critical to

Anadarko’s profitability. They knew Anadarko’s practices were unsafe. Anadarko will never know

if its flowlines leak if it never pressure-tests them, and cannot ensure excavators will not sever its

flowlines if it does not know where they are. Anadarko acknowledged that the Old Wells were

dangerous by fixing an 8-figure budget to remedy them, then decided not to do anything about

them by slashing the remediation budget, ensuring that Anadarko would remain non-compliant

with Commission regulations. Courts have held a defendant’s knowledge of the underlying facts

is sufficient to state a claim under the Exchange Act, even where the complaint does not plead the

ultimate legal violation. In In re Mylan N.V. Sec. Litig., No. 16-CV-7926 (JPO), 2018 WL

1595985, at *17 (S.D.N.Y. Mar. 28, 2018), the court held that plaintiffs had, among other things,

stated a Section 10(b) violation with respect to allegations of anticompetitive behavior by

defendants in the generic drug market. While the complaint did not contain direct evidence of a

collusive agreement between Mylan and other drug makers, the court found that the existence of

facts tending to show collusive behavior, together with evidence that top executives controlled

pricing decisions, was sufficient to allege that defendants knew, or were reckless in not knowing,

that their actions constituted illegal price fixing. Id. Cosmas v. Hassett, 886 F.2d 8, 12-13 (2d Cir.

1989), cited with approval by the Second Circuit in Novak, is also on point. In Cosmas, the court

held that plaintiffs had sufficiently alleged falsity and scienter where defendants made or

authorized statements that sales to China would be “an important new source of revenue” when

they knew or should have known that Chinese import restrictions in place at the time would



                                                 20
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 21 of 47



severely limit such sales. The court further held that since sales to China were to represent a

significant source of the company’s future revenue, it could infer that defendants “had knowledge

of the PRC import restrictions, since the restrictions apparently eliminated a potentially significant

source of income for the company.” Id. at 13. In other words, regardless of whether the complaint

directly alleged the defendants’ knowledge of the PRC regulations, the Cosmas court found a

strong inference of scienter given defendants’ knowledge of the underlying facts and

circumstances.

         Before making their unequivocal statement that Anadarko complied with all laws,

Defendants had a duty to check whether the widespread unsafe Anadarko practices Defendants

knew about were prohibited by Colorado law or Commission rules. Either they did, and learned

that the practices were prohibited, and nevertheless knowingly falsely asserted that Anadarko

complied with all laws it was subject to, or they did not, and were reckless for failing to do so. In

re BP p.l.c. Sec. Litig., 843 F. Supp. 2d 712, 783 (S.D. Tex. 2012) (failure to check safety processes

while touting improvements was reckless). The possibility that Defendants never checked whether

Anadarko’s unsafe Colorado practices violated Commission rules is not exculpatory. Anadarko,

957 F. Supp. 2d at 835 (holding that Anadarko executive was reckless for claiming Anadarko was

not involved with Macondo well without first determining whether it was); Avaya, 564 F.3d at

270. Thus, even if the Court accepts the Defendants’ assertion that they did not actually know of

the Commission regulations Anadarko violated, it should find that they were reckless for not

knowing the Commission regulations Anadarko violated, especially given their knowledge of the

conditions underlying Anadarko’s violations. 12


12
  Defendants’ citations to Wolfe v. Aspenbio Pharma, Inc., 587 F. App'x 493, 498 (10th Cir. 2014) and Maguire Fin.,
LP v. PowerSecure Int'l, Inc., 876 F.3d 541 (4th Cir. 2017) are unavailing. In Wolfe, the plaintiffs did not plead that
the defendants were ever aware of the underlying facts showing their statements were false. Wolfe, 587 F. App'x at
498. The Maguire court, contrary to the Fifth Circuit, required that the plaintiffs show not merely that the defendants

                                                         21
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 22 of 47



                               a.   The Complaint Adequately Pleads that Defendants Recklessly
                                    Ignored that Anadarko Violated Commission Rules 1103

           The Complaint's well-pleaded allegations plainly contradict Defendants’ argument that this

Court should its reverse its ruling that falsity was adequately alleged with respect to Rule 1103

and abandoned flowlines because Plaintiff “borrowed” a definition of “abandoned.” Mem. 18. The

Complaint pleads that the Frederick-Firestone Fire Protection District, investigating the deadly

explosion, concluded in a May 2, 2017 release that the gas line that caused the explosion was

abandoned, but not disconnected and sealed. ¶¶25, 204. Defendants themselves later admitted, in

response to a directive from the Colorado governor, that they had thousands of abandoned gas

lines. ¶213. Plaintiff borrows nothing; it simply cites to the investigator’s conclusions and

Defendants’ admission.

           The May 2, 2017 Frederick-Firestone Fire Protection District, investigating the deadly

explosion, concluded in a May 2, 2017 “Results of Investigation” release, that the explosion was

“due to a cut, abandoned gas flow line attached to an oil and gas well in the vicinity that, while

abandoned, had not been disconnected from the well head and capped.” 13

           Further, also on May 2, 2017, Colorado Governor John Hickenlooper ordered inspections

of all active and abandoned gas lines within 1,000 feet of occupied buildings, and reminded

operators that abandoned flowlines needed to be cut and sealed. ¶205. The governor specifically

differentiated the treatments to be given to lines that “are not in use” from “abandoned lines.” The

May 2, 2017 official government directive required oil and gas operators to “ensure all abandoned

lines are cut below the surface and sealed,” while “lines not in use” needed to be “properly marked


knew their statements were false but that they intended to mislead, and in any case, the plaintiff there alleged merely
that the defendant made statements that were technically incorrect, as all the defendants did was characterize what
was technically a new contract with an existing customer as a contract “renewal.” Maguire, 876 F.3d at 545, 548.
13
     See Horne Decl., Ex. D.

                                                         22
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 23 of 47



and capped.” 14 Subsequently, on June 30, 2017, Anadarko admitted that it had failed to properly

seal thousands of abandoned flowlines, announcing that it had cut and sealed more than 2,400

abandoned flowlines since the Governor’s May 2, 2017 directive. ¶213. As such, whether

Anadarko had "abandoned" these lines well in advance of the explosion is a question of fact

unsuitable for resolution at the pleading stage.

           More, the Complaint adequately pleads Defendants’ knowledge that abandoned wells were

not plugged. FE7 provided the “Plug & Abandonment List” for use in Weekly Operating Reports

that Walker and McBride received. ¶¶168-173. The list had a substantial backlog, ¶179, and its

sheer length indicated to defendants there was a material problem. Defendants, therefore, knew of

but failed to remediate the existence of the unplugged, abandoned wells and the safety hazard they

presented. The Court's holding that the prior complaint had adequately pleaded falsity based on

Defendants' Rule 1103 violations was correct, and the Complaint adds particularized facts,

establishing scienter.

                               b.   The Complaint Adequately Pleads that Defendants Recklessly
                                    Ignored that Anadarko Violated Commission Rules 1101 e.

           Rule 1101 e. (1) required Anadarko to pressure test all of its flowlines 15 annually, testing

for the very type of leak that caused the Firestone Explosion. Anadarko, however, began pressure

testing all of its flowlines only after the Firestone Explosion. ¶162. During the Class Period and

when Defendants claimed Anadarko complied with its legal obligations, in direct and material

violation of this Rule, Anadarko pressure-tested the flowlines for only about 20% of its wells, all

located in a high risk-location, and, for those, only every other year. ¶¶13, 163, 165 (never



14
     See Horne Decl., Ex. E.
15
  Contrary to Defendants’ assertion, the Complaint makes clear that Anadarko failed to pressure test flowlines. ¶¶13,
163 (referring to flowline testing). No fair reading of the Complaint suggests otherwise.

                                                         23
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 24 of 47



pressure-tested 80% of its wells’ flowlines). The Complaint alleges with requisite particularity that

it was Anadarko’s own Standard Operating Procedures that flouted Rule 1101 e. (1), mandating

that the Company test only 20% of flowlines every other year. 16

         In a legislatively-mandated 2014 Report issued before the Class Period but during both

McBride and Walker’s tenure, the Commission reiterated that its rules already required annual

integrity (i.e., pressure) testing of flowlines. ¶¶157-58, 160. The 2014 Report noted that flowlines

imperiled Coloradans because they caused numerous spills and releases. ¶158. The Commission

requested to implement, and later implemented, regulations requiring it to audit operators to ensure

they conducted these annual integrity tests. ¶159. Thus, the Commission itself told Defendants that

to operate safely in Colorado they must annually pressure test all of their flowlines.

         Defendant McBride’s division authorized and Defendant McBride, himself, reviewed each

of the Standard Operating Procedures. ¶166. Company staff also prepared a summary of the

Standard Operating Procedures for Walker. Id. As such, Defendants McBride, Walker, and

Anadarko were at a minimum reckless in not knowing that their flowline inspection policy and

practice, of which they had actual knowledge, violated Rule 1101 e. (1). See In re Computer Scis.

Corp. Sec. Litig., 890 F. Supp. 2d 650, 657 (E.D. Va. 2012) (knowledge of facts giving rise to

violation supports scienter). 17

         Citing Anadarko’s claim that it had a remote monitoring system for some of its wells

Defendants argue that Anadarko may have complied with Rule 1101 e. (1) by installing a


16
  The Court should reject Defendants’ attempt to create an alternate universe of facts. FE7, who described the Standard
Operating Procedures under which the Company operated during his tenure, left Anadarko in March, 2018. ¶50. As
such, the Court should reject Defendants’ assertion that the Company may have adopted the Standard Operating
Procedures after May 2018.
17
   The complaint in In re Plains All Am. Pipeline, L.P. Sec. Litig., 307 F. Supp. 3d 583 (S.D. Tex. 2018) failed to
allege that any defendant saw the PIPES report. Plains II, 307 F. Supp. 3d at 608, 640. Here, however, the Complaint
alleges with specificity that McBride not only saw but approved the Standard Operating Procedures that, on their face,
violated Rule 1101 e. (1). ¶166.

                                                         24
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 25 of 47



continuous monitoring system. Defendants’ assertion has no place at this stage of the proceedings

and must not cloud the Court’s analysis of the Complaint’s well-pleaded allegations that it will

take as true. Stone, 26 F. Supp. 3d at 583 (citations omitted).

           More and critically, as Defendants and their counsel well-know and as the Commission’s

website confirms, Anadarko has not applied for approval of its monitoring systems as a continuous

monitoring system and the Commission has not approved them as a continuous monitoring system.

See http://cogcc.state.co.us/#/home. 18 A search of the Commission’s website for operators that

have monitoring systems shows no record for Anadarko, confirming that the Commission has

neither received an application for approval nor approved a continuous monitoring system for

Anadarko. 19 As such, the Court will reject Defendants’ attempt to paper over their failure to

comply with Rule 1101 e. (1) by inserting the possibility of a continuous monitoring system. The

Complaint sufficiently alleges that Anadarko could not and did not comply with Rule 1101 e. (1).20

                              c.    The Complaint Adequately Pleads that Defendants Recklessly
                                    Ignored that Anadarko Violated Commission Rules 1101 a. and
                                    1102 d.

           Defendants recklessly ignored Anadarko’s violations of Rules 1101 a. and 1102 d.

Commission Rule 1101 a. required the Company to affix a metallic tracer line to every nonmetallic

pipe, allowing for surface-level detection with a metal detector. Since at least 2002, Colo. Rev.



18
  The Court may take judicial notice of the Commission website. Coleman v. Dretke, 409 F.3d 665, 667 (5th Cir.
2005) (taking judicial notice of factual information on a government website); Young v. Well Fargo Bank, N.A., No.
3:15-CV-2289-L, 2017 WL 3722148, at *2 (N.D. Tx. August 29, 2017) (taking judicial notice of information on
government website concerning private companies).
19
     See Horne Decl. Ex. C.
20
   Defendants argue that neither Defendant Walker nor Defendant McBride had any actual responsibility for
Colorado’s operations, claiming the Production Superintendents were Anadarko’s unsupervised, independent actors
in Colorado. While the Complaint alleges that the Production Superintendents were responsible for Anadarko’s
Colorado operations, ¶16, n.1, they themselves reported to their own superiors, e.g. ¶50 (FE reported to Paul Wages).
Anadarko’s senior executives, including Defendants’ Walker and McBride, cannot dodge ultimate responsibility for
Anadarko’s Colorado operations.

                                                         25
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 26 of 47



Stat. § 9-1.5-105(3), the statute creating CO 811 21 has required Anadarko to provide “all of the

locations of any” flowline that it owns or operates to the notification association. Colo. Rev. Stat.

§ 9-1.5-105(3). 22 The Commission further codified the registration requirement in Rule 1102 d.

These rules mandated that operators know the locations of their flowlines so that contractors do

not sever them when digging for development in rapidly urbanizing environments like Weld

County.

           Anadarko, however, was materially non-compliant with these rules. From before and

throughout the Class Period, in violation of Rule 1101 a., Anadarko did not know the locations of

the flowlines of approximately 10% of its total wells, and 20-30% of the Old Wells. ¶¶146-147.23

In most cases, Anadarko did not have plats (maps) of the wells and their flowlines. Other times,

the plats were wrong. ¶145. 24 Sometimes, moreover, Anadarko did not even know where the wells

themselves were, much less their flowlines. ¶149. From before the Class Period, in violation of

Rule 1102 d., Anadarko failed to register flowlines with CO 811 because it did not know where

10% of its wells’ flowlines were located. 25 ¶148.




21
  CO 811 is a notification association, operating a public hotline that developers and others must call before they dig
so they can locate and avoid underground facilities such as flowlines. Anadarko is a Tier 1 Member of CO 811.
22
   Attached as Ex. A to the Declaration of Jonathan Horne In Support of Plaintiff’s Opposition to Defendants’ Motion
to Dismiss (“Horne Decl.”) is the version of Colo. Rev. Stat. § 9-1.5-105(d) that was in effect from May, 2000 through
August, 2018. Well prior to the Class Period, this provision, itself, required Anadarko to register its flowlines, stating,
“each member of the notification association shall provide all of the locations of any underground facilities which
such member owns or operates to the notification association.” Thus, the Complaint accurately pleads that Colorado
law and Rule 1102 d. required Anadarko to register its flowlines with CO 811. ¶146.
23
  The lack of tracer devices required plug teams to dig up the area around the well, a task often taking up to three
weeks. ¶147.
24
     FE5 confirms that Anadarko found lines that did not appear on internal maps “all the time.” ¶154.
25
  Anadarko tasked FE7 and his team with plugging abandoned wells when Anadarko did not know the locations of
the flowlines. ¶144. Ironically, FE7’s teams frequently attempted to locate lost flowlines by calling CO 811. ¶146. CO
811 was unable to assist, because Anadarko had not registered its flowlines with CO 811 in violation of Rule 1102 d.
Id.

                                                           26
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 27 of 47



         Defendants knew that Anadarko did not know the locations of 10% of its wells’ flowlines.26

During FE7’s tenure, Anadarko’s Colorado office held biannual, 4-hour meetings of its senior

management (“Biannual Meetings”), specifically to apprise Anadarko’s senior executives of the

status and developments in Anadarko’s Colorado operations. ¶134. Before each Biannual Meeting,

each of Anadarko’s Production Superintendents prepared for discussion during the meeting a

PowerPoint presentation, identifying the 3-5 most important issues requiring immediate attention.

¶136. 27 Nibur v. SandRidge Mississippian Tr. I, No. CIV-15-634-M, 2017 WL 3996421, at *4

(W.D. Okla. Sept. 11, 2017) (scienter sufficiently stated where plaintiffs alleged that executives

attended meeting at which they were exposed to information contradicting their public statements);

In re Washington Mut., Inc. Sec., Derivative & ERISA Litig., 694 F. Supp. 2d 1192, 1209 (W.D.

Wash. 2009) (scienter sufficiently alleged where reports advised executives of facts showing their

statements were false).

         According to FE7, Anadarko distributed the PowerPoint presentations to Anadarko’s

“highest levels,” including specifically to Defendant Walker. ¶137. While, according to FE7 who

himself attended, Defendant Walker attended 25% of the Biannual Meetings while Defendant

McBride attended 50% of the meetings, following each Biannual Meeting FE7’s superiors flew to




26
   Ignoring the Complaint’s allegations, Anadarko argues that perhaps it had resolved the problem of wells with
unknown flowlines at some point before 2016. The Complaint forecloses Anadarko’s fanciful conjecture. FE7 reports
that his teams kept finding such wells during the entirety of his tenure. Thus, Anadarko never complied with Rule
1101 a.
27
  Defendants’ reference to Plains All American is unavailing, because there the PIPES reports were certified by the
defendants’ subordinates and the plaintiffs could not show the defendants had ever seen them. Plains All American II,
307 F. Supp. 3d at 640. Here, Production Superintendents with actual, detailed knowledge of the safety and
environmental concerns Anadarko’s Colorado operations faced prepared the PowerPoint slides specifically for
Defendant Walker’s benefit. More, both Defendant Walker and Defendant McBride regularly attended the meetings
where they saw presentations from the PowerPoints. This supports a strong inference that Defendants received first-
hand accounts of the problems facing Anadarko’s operations and constituting violations of Colorado law.

                                                        27
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 28 of 47



The Woodlands to present the matters discussed at the Biannual Meetings to Anadarko’s senior

executives, including, in particular, Defendant Walker. Id.

        At Biannual Meetings prior to 2016, one of the issues requiring immediate attention was

Anadarko’s failure to locate the flowlines of 10% of its wells. According to FE7, Defendant

McBride attended the pre-2016 meeting at which Production Superintendents raised and discussed

the Company’s lost flowlines locations for 10% of its wells. ¶152. 28 When they raised the issue,

the Production Superintendents sought additional resources. In Defendants’ presence, Anadarko’s

senior executives shot down the Production Superintendents’ plea, instructing Production

Superintendents to solve the problems locally, then, at the beginning of the Class Period, slashed

those same local units’ remediation budgets. ¶¶138, 152-53.

        Still further, Colorado operations transmitted information summarizing pressing issues,

including detailed information about compliance and safety in the Rockies Region, for inclusion

in “Weekly Operating Reports” for senior Anadarko executives, including Defendants Walker and

McBride. ¶¶169-175. 29 FE7, who prepared and transmitted a weekly summary of his activities,

was instructed to draft the weekly reports while keeping in mind that his information would be

incorporated into Weekly Operating Reports for senior management, including Defendant Walker.




28
   Defendants argue that McBride did not attend a meeting taking place before 2016 because the paragraph alleging
McBride’s attendance does not specifically repeat, in every sentence, the opening sentence that the Biannual Meetings
concerned took place before 2016. See ¶152. They posit that McBride might instead have attended a Biannual Meeting
taking place after 2016, which the Complaint nowhere mentions. Defendants’ word games amount to a request that
the Court grant them unreasonable, implausible inferences. The PSLRA, however, only requires the Court to consider
plausible competing inferences. Tellabs, 551 U.S. at 323; In re LDK Solar Sec. Litig., 584 F. Supp. 2d 1230, 1260
(N.D. Cal. 2008) (“While exculpatory and inculpatory references must be considered at the pleading stage, the PLSRA
in no way turns FRCP 12 into a trial-type, papers-only proceeding.”).
29
  FE1 confirms that the Weekly Operating Reports prominently featured detailed information concerning the Rockies
Region. ¶174.

                                                        28
       Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 29 of 47



¶171. 30 The Complaint further establishes that FE9 31 collected the summaries FE7 and others

provided, incorporating them into a Weekly Operating Report. ¶173. According to FE9, senior

management, including Walker and McBride, received the Weekly Operating Reports, discussing

them weekly, during Monday morning conference calls that McBride occasionally attended.

¶172. 32 Tellabs, 551 U.S. at 323 (despite PSLRA, court must still give plaintiff benefit of plausible

inferences). Because Production Superintendents conveyed the information that Defendants

Walker and McBride saw weekly, including compliance and safety information. As such, Walker

and McBride were minimally reckless in not knowing that Anadarko did not comply with Rules

1101 a. and 1102 d., 2017 WL 3996421, at *4.

           Knowing that, during the Class Period, they violated both Colo. Rev. Stat. § 9-1.5-105(3)

and Rules 1101 a. and 1102 d., Defendants attempt to self-exculpate by deceiving the Court. Citing

¶146, they argue that 1102 d. “did not require operators to register their flowlines.” Memo. 15.

The Complaint, however, refers expressly to registering flowlines with CO 811, a service that




30
   The Complaint includes adequate corroborating details about the Weekly Operating Reports on which it relies,
providing contents, author(s), recipients, the dates the author(s) prepared them, and the dates defendants reviewed
them. ¶¶170-175. See Stone, 26 F. Supp. 3d at 604 (court must take as true plaintiff’s allegations referencing specific
reports that were available at the time of the alleged misstatements where complaint explains the source of allegations,
even where plaintiff fails to produce report); Abrams v. Baker Hughes Inc., 292 F.3d 424, 432 (5th Cir. 2002); In re
Plains All Am. Pipeline, L.P. Sec. Litig., 245 F. Supp. 3d 870, 908 (S.D. Tex. 2017) (reports suffice to support
inferences when allegations include “the character of the reports, the author and contents, who received them, and
when.”). The Complaint need not include a list of facts from every report. In re Fleming Companies Inc. Sec. &
Derivative Litig., No. CIVA503MD1530TJW, 2004 WL 5278716, at *24 (E.D. Tex. June 16, 2004) (citing ABC
Arbitrage Plaintiffs Grp. v. Tchuruk, 291 F.3d 336, 355 (5th Cir. 2002)).
31
     Defendants completely ignore FE9, executive assistant to the head of Anadarko’s Colorado operations. ¶52.
32
   Defendants argue that it is speculative that Defendant McBride received the Weekly Operating Reports. The
inference that Defendant McBride received the reports, summarizing issues relating to safety and compliance issues
in Colorado, ¶175, is strong. FE1, an occasional Monday conference call attendee, always received the Weekly
Operating Reports, regardless of whether he attended. ¶173. As the Weekly Operating Reports included compliance
and safety matters, ¶175, and were important enough that Anadarko’s CEO spent hours every week discussing them,
the inference that McBride, who was Vice President of Health Safety & Environment, received the Reports is
unassailable, as is the inference that Anadarko distributed Weekly Operating Reports to a mailing list of invitees,
including McBride.

                                                          29
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 30 of 47



alerts excavators to the existence and location of flowlines. ¶146. 33 Defendants cite the 2018

Commission Summary of 2018 Flowline Rules (“2018 Summary”), 34 claiming that the

Commission amended Rule 1102 d. in 2018. Even a cursory glance at the 2018 Summary shows

that the Commission referred to Rule 1101 and the new requirement that Anadarko register its

lines with the Commission and not to its already-existing requirements to register all flowlines

pursuant to CO 811. Indeed, the 2018 Summary at 2, states that 1101’s registration requirement

“focuse[s] on gaining increased information about specific types of pipeline,” not about providing

location information so that excavators could avoid death or dismemberment. The new 2018

Summary and the Commission’s new registration requirement have nothing whatsoever to do with

Rule 1102’s then-standing requirement that Anadarko register its flowlines with CO 811.

           Next, Defendants state that Rule 1102 d. required only that Anadarko become a member

of CO 811 “and participate in Colorado’s One Call notification system.” Memo. 15-16 (quoting

Rule 1102 d.). Defendants mislead the Court, failing to complete the quotation they cite or even to

indicate with an ellipsis that it contains more text. 35 Again, even a cursory look at Rule 1102 d.

shows additional, operative text. The full sentence concludes, mandating that members comply

with “the requirements of which are established by §9-1.5-101, C.R.S. et seq.” 36 That section of

the Colorado Revised Statutes states unequivocally that Anadarko “. . . shall provide all of the


33
   Defendants incorrectly assert that the Complaint concedes that the Commission did not “require companies to
disclose to the public or developers the location of oil and gas lines.” Memo. 15. In fact, the Commission and CO 811
required that operators disclose the location to CO 811, which would then provide the information in response to
requests from excavators.
 Defendants append the 2018 Summary to the Reed Decl. as Exhibit 9, referring to it as “COGA Summary of 2018
34

COGCC Flowlines Rules at 2-3.” Memo. 15.
35
   As the late Judge Irenas wrote of another highly well-respected New York law firm when it misquoted precedent
by omitting the critical part of the sentence, “[m]isquoting cases is not acceptable in the Southern District of New
York nor is it acceptable in the District of New Jersey.” In re Campbell Soup Co. Sec. Litig., 145 F. Supp. 2d 574,
588, n. 1 (D.N.J. 2001). Misquoting applicable Rules by omitting critical text is not acceptable in either the Southern
District of New York or the Southern District of Texas.
36
     Reed Decl., Ex. 3, at 3.

                                                         30
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 31 of 47



locations of any underground facilities which such member owns or operates to the notification

association, and the association shall maintain such information on file for use by excavators.”

Colo. Rev. Stat. § 9-1.5-105(3). That is, from well before the Class Period, Anadarko was required

to register all of its flowlines with CO 811. A member cannot, however, comply with Rule 1102

d. if it does not know the locations of a material number of its flow lines. 37

           Last, once again, Defendants attempt to mislead the Court, submitting a 2015 version of

Commission Guidance and suggesting that the Commission only “encouraged” operators to

develop an inventory of its flowlines, but did not require registration. 38 The section Defendants

cite from the 2015 Guidance, however, expressly and plainly refers to the Commission’s “Auditing

of Operator Pressure Testing.” 39 It is in that context, and that context only, that the Commission

“encouraged” operators such as Anadarko to inventory their flowlines so the Commission could

audit pressure testing. Id. This has nothing whatsoever to do with Anadarko’s knowing where its

flowlines are and registering them with CO 811—an operation separate from the Commission. 40

Indeed, the Commission updated its guidance in December, 2016. 41 In the 2016 Guidance, the

Commission’s “encourage[ing] operators to inventory flowlines” for “Auditing of Operator



37
   Defendants attempt to transmogrify the allegation that Anadarko’s personnel called CO 811 to locate its own
flowlines into a negative scienter inference. Memo. 16. The allegation, however, is that Anadarko personnel called
CO 811 to find their own flowlines even as Anadarko had not ensured that it had registered those lines in the first
place. ¶146. That is, Anadarko violated Rule 1102 d. and called CO 811 to attempt to find what it had not registered!
38
     Memo. 16 (citing Reed Decl. Ex. 10, COGCC Guidance at 8)
39
     Reed Decl., Ex. 10, at 8.
40
   Defendants assert that the Complaint alleges that the Commission did not “require companies to disclose to the
public or to developers the location of oil and gas lines.” Memo. 16 (citing ¶96). The information Colorado law and
Commission Rule 1102 d. required Anadarko to register, however, was not “public.” Rather, because of competitive
concerns, the information CO 811 was not generally public. Rather, CO 811 responded to inquiries from potential
excavators about specific locations, but not to general public inquiries about a list and locations of all operators’
flowlines. The inaccessibility of the locations of all flowlines and wells in Colorado to any single caller preparing to
dig has nothing whatsoever to do with Anadarko’s obligation to register its oil and gas lines.
41
   Horne Decl. Ex. B, COGCC Operator Guidance: Rules 1101 and 1102 and 1103: Flowline Guidance, (December
20, 2016) (“2016 Guidance”).

                                                          31
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 32 of 47



Pressure Testing,” remains the same. 42 The 2016 Guidance, however, adds a separate section, six

pages earlier and under a completely separate heading, “One Call (Call before you dig)

Requirements.” 43 Thus, the “encouraged” language Defendants attempt to leverage to assert that

Rule 1102 d. did not require Anadarko to register with CO 811 is wholly irrelevant to this Court’s

determination and in no way whatsoever undermines Anadarko’s material failure to register its

flowlines in violation of Rule 1102 d. Defendants may not attempt to distort this Court’s vision of

the Complaint’s well-pleaded allegations by submitting alternative facts that the Complaint does

not reference or of which this Court may not take judicial notice for the truth of the matter. 44


                                 d.   The Complaint Adequately Pleads that Defendants Ignored
                                      that Anadarko Recklessly Violated Commission Rule 1102
                                      a.(2)

           Defendants recklessly ignored Anadarko’s violations of Rule 1102 a.(2). During the Class

Period, that Rule mandated that Anadarko correct any condition that could adversely affect the

safe and proper operation of its pipeline within a reasonable time. Defendants concede the

Complaint adequately alleges that Anadarko did not know the location of 10% of its wells’

flowlines. ¶148. Similarly, Anadarko’s overworked and undertrained pumpers had barely five

minutes to inspect Anadarko’s flowlines, permitting only a quick sniff that cannot detect odorless

methane, and missing 3-5% of wells entirely. ¶131. Thus, Anadarko was simply unable to detect

any leaks in its pipelines.


42
     Compare Reed Decl., Ex. 10, at 8 with Horne Decl., Ex. B, at 9.
43
     Horne Decl., Ex. B. at 3.
44
  See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998–99 (9th Cir. 2018) (“[w] we note a concerning pattern
in securities cases like this one: exploiting [incorporation by reference and judicial notice] improperly to defeat what
would otherwise constitute adequately stated claims at the pleading stage”). The Orexigen Court noted, “If defendants
are permitted to present their own version of the facts at the pleading stage—and district courts accept those facts as
uncontroverted and true—it becomes near impossible for even the most aggrieved plaintiff to demonstrate a
sufficiently “plausible” claim for relief. Such undermining of the usual pleading burdens is not the purpose of judicial
notice or the incorporation-by-reference doctrine.” Id. at 999.

                                                          32
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 33 of 47



       Defendants declare without support that Rule 1102 a.(2) is only triggered by actual

discovery of a leak. If the Commission intended Rule 1102 a.(2) only to fix known leaks, however,

it would have said as much. Instead, it provided that operators should correct “any condition that

could adversely affect the safe and proper operation of its pipeline.” Rule 1102 a.(2) (emphasis

added). Anadarko’s ignorance of its flowlines’ location, and therefore its inability to detect actual

leaks in its pro forma inspections, are plainly “conditions” that “adversely affect the safe []

operation of its pipeline” and violate Rule 1202 a.(2).

       According to FE7, Anadarko’s Colorado Standard Operating Procedures, which McBride

reviewed and approved and Walker received, formalized Anadarko’s procedure of only pressure-

testing 10% of its wells’ flowlines each year. ¶166. The 2014 Report specifically drew Defendants’

attention to the need to annually inspect all flowlines, especially as the Commission promised

increased enforcement.

       Anadarko maintained a Dangerous Wells List of Old Wells with serious environmental

issues. Contrary to Defendants’ assertion, the Complaint does not merely allege that these wells

were in “desperate need of repairs,” MTD 28. Rather, the Complaint specifically pleads that the

wells were not up to code, did not have methane emissions control, needed upgraded piping and

oil storage tanks, and had completely deteriorated cellar and cement pits. ¶98.

       Both Defendants McBride and Walker concluded that the wells were dangerous and needed

to be remediated. Defendant McBride supported, and Defendant Walker authorized, a remediation

budget of tens of millions of dollars though Anadarko was having an unprofitable year. ¶85.

Anadarko then slashed the budget. ¶108. Both McBride and Walker knew that almost no

remediation was taking place, McBride because he administered the budget, and Walker because

he received status reports on remediation McBride drafted. ¶¶111-12. Thus, Defendants knew that



                                                 33
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 34 of 47



Anadarko systematically and knowingly operated unsafely in Colorado and that it violated

Commission rules.

       Defendants characterize Anadarko’s failures as inactionable belt-tightening, but they

ignore that Defendants McBride and Walker actually recognized that Anadarko wells were

dangerous wells and in need of remediation and actually knew that the Company had failed to

allocate sufficient funds or timely to remediate known safety hazards. Indeed, they consciously

slashed the remediation budget and then to slash it as Production Superintendents continued to

report sub-standard, non-compliant remediation efforts. Defendants Walker’s and McBride’s

actual knowledge of these safety issues renders them, at a minimum, reckless in stating,

unqualifiedly, that Anadarko had complied with the law.

               3.        Defendants Had a Motive to Commit Fraud

       Motive allegations are properly considered alongside other allegations in determining

whether a complaint states a claim. Owens v. Jastrow, 789 F.3d 529, 540 (5th Cir. 2015). Here,

though Defendants’ motives do not suffice by themselves to show scienter, they contribute to the

inference of scienter.

       Anadarko accrued $9.15 billion in liabilities in two of the largest environmental scandals

in recent American history: Tronox and the Deepwater Horizon disaster. ¶4. This prevented the

Company from earning a profit in both 2011 and 2014. ¶85 & n.4-8. But for these liabilities,

Anadarko would have earned about $8 billion in profits in 2011-2013. ¶5. The Company instead

lost about $1 billion. Id. It is no exaggeration to say that the environment, health, and safety is the

most important concerns of Anadarko investors. Anadarko’s representations in its HSE Report that

it complied with all laws and regulations that applied to it, and in its SEC filings that it was in

material compliance, telegraphed to investors that Anadarko had turned the page from its past

transgressions, and would not accrue additional enormous safety-related liabilities. Such
                                                  34
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 35 of 47



statements were critical to investors, as because of the earlier liabilities, cash-strapped Anadarko

had been forced to conduct the largest offering in its history in September 2016, raising net

proceeds of $2.2 billion. ¶231.

       If investors learned that Anadarko was systematically violating safety regulations in its

largest single market, while simultaneously instructing its public relations representative to

“shovel s**t and clean up the [resulting] messes” because it had no intention of remediating safety

issues, the stock’s value would be damaged, and Anadarko would be unable to raise the capital it

needed to continue its operations, or pay far more to raise the same amount of capital. Defendants’

false assurances that Anadarko was operating safely and in compliance with regulations were

allowed it to escape the cash crunch it suffered after accruing $9.15 billion for Tronox and

Deepwater Horizon. Because Anadarko’s compliance with environmental regulations was

“uniquely important” given its history, its motive to make false statements to reassure investors to

sell $2.2 billion of stock supports a finding of a strong showing of scienter. Ramirez v. Exxon

Mobil Corp., No. 3:16-CV-3111-K, 2018 WL 3862083, at *13 (N.D. Tex. Aug. 14, 2018)

(Kinkeade, J.) (exception to rule that “scienter may not be footed solely on motives universal to

corporate executives” exists “when a company is particularly motivated to maintain or improve its

credit rating to receive crucial funds.” (Citation omitted)).

               4.      Defendants Boilerplate Cautionary Statements Do Not
                       Immunize Their False Statements of Present and Past Fact
                       from Liability

       Statements that Anadarko complies with laws and regulations are statements of present or

historical fact that can be proved or disproved, not forward-looking statements entitled to the

protection of the PSLRA’s safe harbor. Collmer v. U.S. Liquids, Inc., 268 F. Supp. 2d 718, 745

(S.D. Tex. 2001). Defendants’ cautionary statements are immaterial as a matter of law. The Ninth

Circuit recently considered whether cautionary statements could immunize a materially false non-
                                                 35
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 36 of 47



forward looking statement (as exists here) from liability, ruling that “virtually no cautionary

language short of an outright admission that the non-forward-looking statements were materially

false and misleading would have been adequate.” In re Quality Systems, Inc. Sec. Litig., 865 F.3d

1130, 1148 (9th Cir. 2017). Defendants here never made any “outright admission.”

       Further, even if relevant, the risk disclosures are not about Anadarko specifically, but about

challenges faced by oil and gas companies generally, and would not alter the total mix of

information about Anadarko. Defendants point to Anadarko’s disclosure that it is subject to laws

and regulations and that failure to comply with those laws and regulations may lead to fines. Every

business is subject to laws, and every business may face fines or worse if it does not comply with

the law. McBride also points to a disclosure that “[o]ur business is subject to all of the operating

risks normally associated with” the oil and gas business, listing a few risks of oil and gas

production that of which every investor is already aware. McBride MTD 6. These disclosures

merely remind investors that Anadarko is an oil and gas company. 45 Courts ignore such anodyne

cautionary statements, including in one of the cases McBride cites in support of his claim that the

statements are meaningful. In re BP p.l.c. Securities Litigation, 843 F. Supp. 2d at 777; Meyer v.

Jinkosolar Holdings Co., 761 F.3d 245, 251 (2d Cir. 2014). 46

       Even if Anadarko’s cautionary statements were not immaterial both because they are

anodyne boilerplate and they do not excuse failure to disclose facts on the ground, in the Fifth


45
  Defendants cite In re Sec. Litig. BMC Software, Inc., 183 F. Supp. 2d 860, 888–89 (S.D. Tex.
2001), but there, the company disclosed that the integration of an acquired company was proving
“challenging” – the exact fact the plaintiffs alleged it concealed. Here, Anadarko’s disclosures told
investors nothing about Anadarko, but were instead at best statements about the oil and gas
industry.
46
   McBride argues that risk disclosures are important. The blog post he cites in support, which is
addressed to beginner investors, points to disclosures of concrete facts on the ground, not
boilerplate, hypothetical risks. McBride at 5 n.3 (citing Joshua Kennon,
https://www.thebalance.com/what-is-a-10-k-and-why-should-an-investor-read-it-357303).

                                                 36
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 37 of 47



Circuit adequate cautionary statements must actually touch on the reasons why the statement is

false. Lormand, 565 F.3d at 247. The cautionary statements here either merely reminded investors

that Anadarko was an oil and gas company without informing them of what in particular made

Anadarko’s operations risky, or addressed certain specific areas, such as greenhouse gas emissions

and the risk of additional regulation unrelated to the Firestone Well explosion or the unsafe nature

of the Colorado wells. “A generic warning of a risk will not suffice when undisclosed facts on the

ground would substantially affect a reasonable investor's calculations of probability.” Meyer, 761

F.3d at 251. Anadarko’s boilerplate disclosures are inadequate as a matter of law.

       Defendants challenge the Court’s ruling that the statements in the 2015 and 2016 Safety

Reports were false by pointing to even more anodyne “cautionary” statements. First, Defendants

assert that the HSE Report was available from Anadarko’s website. Upon visiting the website, had

investors scrolled down to the very bottom left corner of the page, they would have found a link

to its “Terms of Use” which, if they clicked it, would have taken them to a page making boilerplate

disclaimers, including a disclaimer that Anadarko was not warranting that the information it

provided was accurate. The logical conclusion of Defendants’ position is that investors may not

rely on any representations on Anadarko’s website. The Company’s statement about warranting

the information on the website provides no context or other qualification to what this Court has

already found is their unqualified statement of compliance. Op.28. Most commercial websites

provide such disclaimers, 47 and even had they seen it reasonable investors would have ignored this

boilerplate disclaimer.




47
   Including Defendants’ counsel’s website. See https://www.skadden.com/terms-and-conditions
(last accessed December 10, 2018).

                                                37
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 38 of 47



       Defendants argue that statements in the HSE Reports claiming that Anadarko was

“pursuing continuous improvement” and “achieving operational excellence” are implicit

admissions that Anadarko violated the law. Defendants concede, however, that all they said was

that “Anadarko cannot ensure perfect regulatory compliance,” a far cry from disclosing that, no

later than the beginning of the Class Period, Anadarko materially violated at least four safety-

related Commission rules. Finally, Defendants point to disclosures that regulations were becoming

stricter, but Anadarko’s reckless actions that led to the Firestone Explosion violated existing law. 48

Defendants have given the Court no reason to change its ruling.

       B.      Defendants Misleadingly Stated they Believed Anadarko Complied
               with Environmental Regulations

       Anadarko’s 2015 10-K claimed that “[t]he Company believes that it is in material

compliance with existing environmental and occupational health and safety regulations” (the

“Opinion Statement”). ¶226. Statements of opinion can mislead if the speaker does not believe the

opinion or the speaker omits facts that conflict with what a reasonable investor would understand

from the statement itself. Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund,

135 S. Ct. 1318, 1329 (2015). In other words, to avoid liability, an opinion statement must “fairly

align” with the information the speaker knows. Id. at 1329.

       Annual reports are “formal documents” and “[i]nvestors do not, and are right not to, expect

opinions in those [documents] to reflect baseless, off-the-cuff judgments.” Id. at 1330. Investors

reasonably expected that Defendants had carefully examined the laws that apply to Anadarko in



48
   Defendants’ cases are distinguishable. In San Leandro Emergency Med. Grp. Profit Sharing
Plan v. Philip Morris Companies, Inc., 75 F.3d 801, 811 (2d Cir. 1996), the internal documents
the plaintiffs said contradicted the defendants’ external statements were in fact consistent with
them. In Krim v. BancTexas Grp., Inc., 989 F.2d 1435, 1448 (5th Cir. 1993), the information the
plaintiffs alleged was withheld was actually disclosed.

                                                  38
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 39 of 47



its most important jurisdictions before claiming material compliance. Id. at 1328. Here, Defendants

– at best – knew that Anadarko operated unsafely, and did not attempt to determine whether these

unsafe operations were also unlawful. So Defendants’ cavalier statement of material compliance

“conflict[s] with what a reasonable investor would take from the statement itself.” Id. at 1329. In

any case, “in false statement of opinion cases [...] the falsity and scienter requirements are

essentially identical” Villella v. Chem. & Mining Co. of Chile Inc., No. 15 CIV. 2106 (ER), 2017

WL 1169629, at *14 (S.D.N.Y. Mar. 28, 2017) (internal quotations omitted). Defendants made

their statements with scienter.

       C.      Anadarko’s Statements in the Underwriting Agreement that it Complied
               With All Regulations Are Actionable

       On September 14, 2016, Anadarko publicly filed an Underwriting Agreement, which

among other things provided that Anadarko “ha[s] compli[ed] with all applicable [...] state [...]

rules, regulations, ordinances, codes, orders, and other legally enforceable requirements relating

to the prevention of pollution, the preservation of environmental quality, the protection of natural

resources, or the remediation of environmental contamination.” ¶232. These statements are “not

surrounded by the hedges and qualifications that were in [other] SEC filings.” In re Plains All

American Pipeline, L.P. Securities Litigation, 307 F. Supp. 3d at 636.

       This Court recently ruled that representations and warranties in underwriting documents

are not material as a matter of law. Id. at 638. But the parties to that case did not present the Court

with critical authority that might have led to a different result. Though not cited in the parties’

briefs, courts have held that investors may rely on statements made in the “representations and

warranties section of a private merger agreement directed solely to [a third party].” Glazer Capital

Mgmt., LP v. Magistri, 549 F.3d 736 (9th Cir. 2008). In fact, the SEC has advised issuers that

investors may rely on representations and warranties in SEC-filed material contracts with third


                                                  39
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 40 of 47



parties like underwriting agreements, and that statements in such agreements, if false, may give

rise to liability under Section 10(b) of the Exchange Act. Sec. & Exch. Comm'n Release Notice,

Release No. 51283, 2005 WL 1074830, at *2 (Mar. 1, 2005) (the “Titan Ruling”). The SEC

reasoned that the issuer “cannot avoid its obligation” to disclose additional facts necessary to make

its statements not misleading “simply because the information published was contained in an

agreement or other document not prepared as a disclosure document.” Id. Thus, an issuer will be

liable to its investors “where specific additional material facts exist that are known to an issuer, or

an issuer was reckless in not knowing them” and does not indicate that the representations and

warranties are not true. Id. at *3. 49 The SEC has applied the Titan Ruling repeatedly to instruct

companies to strike language disclaiming the accuracy of their representations and warranties from

their disclosure documents because investors were allowed to rely on them. 50 Thus, both the SEC

and courts ruled that investors could rely on representations and warranties made to third parties

in SEC-filed materials.

        Defendants’ argument that that the Underwriting Agreement cannot be attributed to any

person fails, because “the corporation itself may be treated as making [] public statements issued

by authorized officers on its behalf.” Southland Sec. Corp. v. INSpire Ins. Sols., Inc., 365 F.3d 353,

365 (5th Cir. 2004). Further, the individual defendants’ scienter may be attributed to Anadarko if




49
  The case the Court cited ignored both the Titan Ruling and Glazer. Jaroslawicz v. M&T Bank Corp., No. CV 15-
897-RGA, 2017 WL 1197716, at *4 (D. Del. Mar. 30, 2017). Had the Court been presented with these authorities, it
could have determined that Jaroslawicz was wrongly decided.
50
  E.g. Letter from SEC to VeriFone Systems Inc., dated January 7, 2011, at 2 (comments 3.-5.), available at
<https://www.sec.gov/Archives/edgar/data/1312073/000000000011001604/filename1.pdf>; Letter from SEC to
Equity Bancshares, Inc., dated September 20, 2016, at 2-3 (comment 7.), available at
<https://www.sec.gov/Archives/edgar/data/1227500/000000000016093562/filename1.pdf>. Letter from SEC to IPC
Healthcare,     Inc.,  dated     October     7,    2015,   at    1     (comment     1.),     available    at
<https://www.sec.gov/Archives/edgar/data/1410471/000000000015049024/filename1.pdf>.; Letter from SEC to Rite
Aid      Corporation,  dated     December      7,   2015,   at    1     (comment     2.),     available   at
<https://www.sec.gov/Archives/edgar/data/84129/000000000015058110/filename1.pdf>.

                                                      40
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 41 of 47



plaintiff either points to facts showing the defendant made or authorized the statement or if it is

“the sort of statement that would require approval by corporate officers.” In re Plains All American

Pipeline, L.P. Securities Litigation, 307 F. Supp. 3d at 627, 628. Here, the Underwriting

Agreement’s terms required Defendant Walker to sign a lock-up agreement (Schedule IV),

indemnified him from liability (Section 8 (b)), and mandated that an Anadarko executive officer

represent to the Underwriters that the representations and warranties were true. Section 6 f. 51

Walker plainly would have been involved in negotiating and approving this document since it

materially affected him personally. Moreover, the representations concerned what may be the most

important problem facing Anadarko – its compliance with environmental laws and regulations.

And the Underwriting Agreement was used to sell $2.2 billion of shares – the largest stock offering

in Anadarko’s history. These particularized allegations show that Anadarko’s senior executives,

including Walker and McBride, would have approved the statement’s issuance.

           Finally, Anadarko’s widespread and systematic violation of Colorado law soured

Coloradan’s views on oil and gas drilling, imperiling Anadarko’s most important market. That is

the definition of a material adverse effect.

           D.       Defendants’ Statement That the Operating Center “Provides Real-Time
                    Monitoring Capabilities for 6,800+ Wells” Is Actionable

                    1.         The Statement is Misleading

           The Operations Factsheet was drafted to reassure investors, as well as Coloradans, that

Anadarko’s operations were safe because of its Operations Center. Reed Dec. Ex. 4 (“Anadarko

utilizes leading-edge technology to advance safety, protect the environment, and enhance the

compatibility of its operations.”) In the Operations Factsheet, Defendants represented that the




51
     See Horne Decl., Ex. F.

                                                     41
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 42 of 47



Operating Center “[p]rovides real-time monitoring capabilities for 6,800+ wells.” The plain,

intuitive meaning of the statement is that 6,800+ of Anadarko’s wells – or its entire inventory –

were set up for remote monitoring. Anadarko concedes that the Complaint adequately alleges that

even in 2016, about half of the Old Wells, or about 775 wells, were not set up for remote

monitoring. . These were precisely the kinds of wells that posed the greatest danger.

       Defendants argue that their statement merely meant that the Operating Center could have

monitored 6,800+ wells, not that it actually did so. That is, the Defendants were boasting in the

Operations Factsheet merely that Anadarko had purchased a lot of software for its Operations

Center and had fast computers – not that it was actually using these assets to make its wells safe.

Indeed, as Defendants read the statement, it would not be misleading even if none of Anadarko’s

wells could be remotely monitored.

       “[T]he disclosure required by the securities laws is measured not by literal truth, but by the

ability of the statements to accurately inform rather than mislead prospective buyers.” Lormand,

565 F.3d at 248. Here, because the total number of wells that Anadarko claimed it remotely

monitored was approximately the number of wells Anadarko actually operated in the DJ Basin,

the statement conveyed that there were no wells that escaped the Operations Center. Defendants

argue that a reasonable investor would have seen the 6,800+ number, turned to Anadarko’s SEC

filings, found that the Anadarko operated fewer than 6,800 wells in the DJ Basin, and concluded

that 6,800+ could not refer to the number of wells Anadarko actually monitors. Even an investor

who followed this lengthy trail would not reach the conclusion Anadarko suggested. First, the

number of wells Anadarko operated in the DJ Basin fluctuated constantly, suggesting that 6,800




                                                42
     Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 43 of 47



was the high-water mark. 52 Second, an investor would have assumed that the small gap between

the total number of operating wells and 6,800 was filled with inactive or shut-in wells.

                 2.      Christiansen “Made” the Statements in the Operations Factsheet and
                         His Scienter Can Be Imputed to Anadarko

        As head of Anadarko’s corporate communications, Christiansen oversaw Anadarko’s

“media relations, public affairs [and] external communications including the company’s website.”

¶39. Christiansen personally approved the Operations Factsheet. ¶223. In contrast to the facts in

BP, the Complaint links Christiansen to the very document at issue – the Operations Factsheet. In

re BP p.l.c. Securities Litigation, 922 F. Supp. 2d at 631 (not enough that purported speakers were

“responsible for reviewing for accuracy” of documents with a certain subject matter without

allegations that the defendant personally reviewed the specific document at issue). Moreover, in

BP, the relevant speakers were outside directors, who are not day-to-day managers, and thus

unlikely to have detailed involvement in the company’s affairs. Id. Here, approving external

communications was Christiansen’s day-to-day job.

                 3.      Christiansen Made the Statement With Scienter

        The fact that half of the Old Wells had no remote monitoring and control capabilities was

included in PowerPoint slides that were presented and discussed at one or two of the Biannual

Meetings held before 2016. ¶224. Christiansen valued the Biannual Meetings so highly that he

either attended all of the Biannual Meetings, either in person or through a representative. ¶134.

Even if the discussions were held on a date on which he sent a representative, the only reasonable

inference from the fact that Christiansen sent a representative in his place is that Christiansen




52
   Anadarko’s 2013 10-K stated that Anadarko operated 5,240 wells in the DJ Basin, its 2014 10-K 6,550, its 2015
10-K 6,000, its 2016 10-K 6,420, and its 2017 10-K 6,000.

                                                      43
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 44 of 47



would have, at a minimum, reviewed the PowerPoint slides and received a summary report from

his representative.

        Additional facts point to Christiansen’s scienter. When FE2 told him that Anadarko’s

practices created unacceptable risks to Coloradans, Christiansen instructed her to “shovel s**t and

clean up the [resulting] messes” – that is, to mislead the public about safety. After the Firestone

Explosion, Christiansen told the Durango Herald that “[n]o one really foresaw this as a potential

issue” (¶214), when in truth, Anadarko’s Production Superintendents, in Christiansen’s presence,

implored Anadarko to address the very unsafe conditions that led to the Firestone Explosion.

Christiansen’s false exculpatory statement further supports his scienter. United States v. Meyer,

733 F.2d 362, 363 (5th Cir. 1984) (false exculpatory statements are substantive evidence tending

to prove guilt).

        E.         The Complaint Adequately Alleges a Section 20(A) Claim

        As the Complaint states a primary violation of Section 10(b) against Anadarko, and

Defendants do not dispute that Defendants were “controlling persons” for the purposes of Section

20(a), the Court should sustain the Complaint’s Section 20(a) allegations. S.E.C. v. Evolution

Capital Advisors, LLC, 866 F. Supp. 2d 661, 679 n.1 (S.D. Tex. 2011).




                                                44
        Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 45 of 47



VII.       CONCLUSION

           For the foregoing reasons, the Court should deny the motion to dismiss in its entirety. 53

 Dated: December 10, 2018                            Respectfully submitted,

                                                     THE ROSEN LAW FIRM, P.A.

                                                     /s/ Laurence M. Rosen
                                                     Laurence M. Rosen (pro hac vice)
                                                     Phillip Kim (pro hac vice)
                                                     275 Madison Avenue, 34th Floor
                                                     New York, NY 10116
                                                     Telephone: 212-686-1060
                                                     Facsimile: 212-202-3827
                                                     Emails:     lrosen@rosenlegal.com
                                                                pkim@rosenlegal.com

                                                     Lead Counsel for Plaintiff and the Class


                                                     STECKLER GRESHAM COCHRAN PLLC

                                                    /s/ R. Dean Gresham
                                                    R. Dean Gresham
                                                    Texas Bar No. 24027215
                                                    Bruce W. Steckler
                                                    Texas Bar No. 00785039
                                                    L. Kirstine Rogers
                                                    Texas Bar No. 24033009
                                                    12720 Hillcrest Road, Suite 1045
                                                    Dallas, TX 75230
                                                    Telephone: 972-387-4040
                                                    Facsimile: 972-387-4041
                                                    Emails:     dean@stecklerlaw.com
                                                                krogers@stecklerlaw.com

                                                     Liaison Counsel for Plaintiff and the Class




53
     To the extent the Court grants Defendants’ Motion to Dismiss, Plaintiff respectfully requests leave to re-plead.

                                                            45
Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 46 of 47



                             -and-

                             MOTLEY RICE LLC
                             Marlon E. Kimpson
                             Joshua C. Littlejohn
                             28 Bridgeside Blvd.
                             Mt. Pleasant, SC 29464
                             Telephone: 843-216-9000
                             Facsimile: 843-216-9450
                             Emails:    mkimpson@motleyrice.com
                                        jlittlejohn@motleyrice.com

                             Additional Counsel for Plaintiff and the Class




                                     46
    Case 4:17-cv-01372 Document 70 Filed in TXSD on 12/10/18 Page 47 of 47



                                CERTIFICATE OF SERVICE
       I hereby certify that on December 10, 2018, I caused the foregoing to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the email addresses denoted on the Electronic Mail Notice List.

                                             /s/ Eduardo A. Texidor, Jr.
                                             Eduardo A Texidor, Jr.




                                                47
